Title: From Thomas Jefferson to William Grayson, 30 August 1780
From: Jefferson, Thomas
To: Grayson, William



Sir
Richmond August 30th 1780

I happened to be absent from this place when Captain Joy brought your Letter of July 28. He saw some of the articles of military stores which we have and others he did not see but what he concluded to take or how to convey them I cannot find by any enquiry I have been able to make. I therefore take the liberty of inclosing you as good a state as I can at this time get of what we are able to furnish you with of the articles enumerated in your Letter, which if you chuse them shall be delivered to your order. I also take the liberty of offering you some military stores landed for us at Boston last summer of which an invoice is inclosed. We should expect to be allowed for them their cost in France (which is stated in the invoice) common freight and a reasonable insurance and that a credit to the amount should be allowed to your agent  Mr. Lee in the settlement of his account with you, who in order to furnish some stores on our application ventured to advance some continental monies in his hands, which no endeavours of ours have yet enabled us to replace in France. We have reason to believe the articles were well bought as we sent a special agent for the purpose and have found as to such articles as were brought here that his commission was faithfully executed.
I have the Honour to be Sir Your most obedient

Th: Jefferson

